tax_exempt_and_government_entities_division uil numbers sep oo - date department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t eo b3 employer_identification_number legends foundation foundation il a b dear sir or madam this is in reference to your ruling_request dated date concerning the federal income and excise_tax consequences of the proposed transfer of x of the net assets of foundation to foundation ii both foundation and ii have received determination letters stating they are tax-exempt under sec_501 of the internal_revenue_code code as a sec_509 private_foundation six individuals manage both foundation and il either a’s or b's family the managers have developed a plan whereby the assets of both foundations would be equalized and the control of foundation and foundation ii would later be transferred to members of a’s family and b's family respectively the proposed plan would place members of the family in equal standing with respect to both foundations’ net assets the same persons contro both foundations because the members officers and directors of each foundation are the same individuals the distribution would enable the family members to pursue separate charitable goals all six individuals are members of you propose to distribute approximately x of foundation i's net assets to foundation ii to equalize the assets held by each foundation you represent that subsequent to the transfer of x of foundation i's net assets to foundation il foundation and foundation it will continue to operate and maintain their tax-exempt status as private_foundations under sec_509 of ol oa you have requested the following rulings the transfer of x of foundation i’s net assets to foundation qualifies as a sec_507 of the code transfer and will not terminate foundation i's status as a private_foundation nor subject it to a termination_tax under sec_507 the transfer to foundation hi will not generate gross_investment_income or capital_gains or losses as defined in sec_4940 of the code therefore foundation will not be subject_to tax under sec_4940 the transfer will not be an act of self-dealing as defined in sec_4941 d of the code by foundation foundation il or any foundation_manager as defined in sec_4946 therefore no tax will be imposed under sec_4941 a foundation and foundation ii will not be subject_to tax under sec_4943 of the code because the transfer will not generate excess_business_holdings nor will foundation il receive excess_business_holdings in the transfer the transfer will not constitute an investment which may jeopardize foundation i’s exempt purposes therefore foundation will not be subject_to tax under sec_4944 of the code the transfer will not be a taxable_expenditure by foundation provided foundation exercises the capital endowment grant expenditure_responsibility required by sec_4945 of the code and sec_53_4945-5 of the foundation and similar excise_taxes regulations foundation regulations therefore foundation will not be subject_to tax under sec_4945 foundation ii will succeed to x of the aggregate tax_benefit of foundation as determined under sec_1_507-3 of the income_tax regulations regulations foundation i will be treated as if it were foundation for purposes of sections of the code and chapter because both foundations are effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same persons and because foundation will have transferred x of its net assets to foundation il foundation i shall be treated as if it were foundation in the proportion which the fair_market_value of the assets less encumbrances transferred to foundation ii bears to the fair_market_value of the assets less encumbrances of foundation immediately before the transfer foundation ii may reduce its distributable_amount as defined in sec_4942 of the code by foundation i's excess_distribution carryovers if any permitted by sec_4942 to the extent foundation il is treated as foundation under sec_1 a of the regulations ear any person who is a substantial_contributor as defined in sec_507 of the code with respect to foundation shall also be considered a substantial_contributor with respect to foundation ii pursuant to sec_1_507-3 of the regulations the transitional rules and savings provisions of sec_1_507-3 i - ii of the regulations will apply to foundation ii the merger and transfer of x of foundation i’s net assets will not adversely affect the sec_501 of the code tax-exempt status of foundation or foundation il pursuant to sec_53_4945-6 of the foundation regulations the legal accounting and other expenses if reasonable in amount incurred by foundation and foundation il in connection with the merger transaction and submission of this letter_ruling request will not constitute taxable_expenditures under sec_4945 of the code sec_507 of the code states that except as provided in sec_507 an exempt_organization which is a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate or if it commits acts or failures to act giving rise to tax under chapter and if it pays the termination_tax imposed by sec_507 or has the tax abated sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or the adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets sec_507 of the code provides that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation chapter imposes excise_taxes on private_foundations for net_investment_income under sec_4940 of the code acts of self-dealing under sec_4941 undistributed_income under a excess_business_holdings under sec_4943 jeopardy investments under sec_4944 and taxable_expenditures under sec_4945 sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that the term self dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4944 of the code imposes a tax on a private_foundation if it invests any amount in a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes a tax on the taxable_expenditures of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 of the code provides in part that the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4946 of the code defines a disqualified_person to include with respect toa private_foundation a foundation_manager sec_4946 of the code states that the term foundation_manager includes a trustee of a foundation having the authority or responsibility over the activities of the foundation sec_1_507-1 of the regulations provides that a transfer of all or part of a private foundation’s assets to one or more private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that for purposes of sec_507 of the code the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization sec_1_507-3 of the regulations provides that a transferee organization to which sec_507 of the code applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of the aggregate tax_benefit multiplied by a fraction of the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair market of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer sec_1_507-3 of the regulations provides that except as provided in subparagraph of sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 of the regulations provides that the provisions enumerated in subparagraphs a through g of this subdivision shall apply to the transferee private_foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor private_foundation had the transfer described in sec_507 not been effected sec_1_507-3 i of the regulations provides that if a private_foundation transfers ail or part of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same persons which fo ab effectively controlled the transferor private_foundation for purposes of chapter and sections of the code such a transferee private_foundation shall be treated as if it were the transferor where only part of the transferor foundation's net assets are transferred the transferee foundation shall be treated as if it were the transferor foundation in the proportion which the fair_market_value of the assets less encumbrances transferred to the transferee foundation bears to the fair_market_value of the assets less encumbrances of the transferor foundation immediately before the transfer sec_1_507-3 of the regulations provides that unless a private_foundation gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 or of the code are not subject_to the termination_tax imposed under sec_507 with respect to such transfers sec_53_4945-5 of the foundation regulations provides that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_53_4946-1 of the foundation regulations provides that for purposes of sec_4941 of the code only the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 revrul_78_387 1978_2_cb_270 holds that when a transferee foundation is treated as the transferor under sec_1_507-3 of the regulations the transferee is entitled to reduce its distributable_amount under sec_4942 of the code by the amount of the transferor’s excess qualifying_distribution carryover a transfer of x of foundation i's net assets to foundation does not terminate foundation ’s private_foundation_status and thus does not subject it to the termination_tax under sec_507 of the code transfers qualifying as sec_507 transfers do not terminate private_foundation_status under sec_507 additionally transferee foundations are not considered newly created organizations under sec_507 subsequent to a sec_507 of the code transfer an organization's status as a private_foundation is not terminated unless the private_foundation voluntarily gives notice to that effect under sec_507 or sec_507 sec_507 transfers include those in which a o22 private_foundation transfers all or part of its assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment sec_1 c of the regulations provides that sec_507 transfers include any significant dispositions of assets defined a sec_25 or more of the fair_market_value of a private foundation’s net assets foundation and foundation il are private_foundations within the definition of sec_509 of the code the transaction proposed is an adjustment by means of a capital grant to equalize the assets held by each foundation foundation will transfer x of its net assets to foundation il in a sec_507 transfer foundation i’s private_foundation_status does not terminate additionally foundation il is not considered a newly created organization the transfer does not result in the imposition of tax on investment_income under sec_4940 of the code sec_4940 imposes an excise_tax on investment_income received by private_foundations investment_income includes capital_gains from the sale_or_other_disposition of property the transfer of assets by foundation is not considered a sale_or_other_disposition of property and so does not generate capital_gain which would be subject_to the sec_4940 excise_tax the transfer also does not result in the imposition of tax as an act of self-dealing under sec_4941 of the code the excise_tax on self-dealing is imposed where a private_foundation and a disqualified_person engage in prohibited_transactions such as the sale_or_exchange of property an organization described in sec_501 is not a disqualified_person for purposes of sec_4941 the transfer is not an act of self-dealing because foundation ii has received a determination_letter stating that it is a tax-exempt_organization under sec_501 also the transfer does not subject the foundations to the tax_on_excess_business_holdings imposed by sec_4943 of the code private_foundations are taxed if they hold an excessive_amount of a business_enterprise in corporate or partnership form foundation has represented that it does not currently hold excess_business_holdings and therefore will not be transferring such to foundation ll the transfer does not result in the imposition of tax for a jeopardy investment under sec_4944 of the code sec_4944 imposes a tax on investments by private_foundations which jeopardize their charitable purposes the transfer pursuant to sec_507 is not considered an investment for purposes of sec_4944 the transfer does not result in the imposition of tax for a taxable_expenditure under sec_4945 of the code because foundation will exercise the capital endowment grant expenditure_responsibility required by sec_4945 of the code and sec_53_4945-5 of the regulations regarding taxes imposed on private_foundations in chapter of the code a sec_507 transfer results in foundation succeeding to a proportionate share of the tax_attributes of foundation where both foundations are effectively controlled by the same persons effective_control is defined under sec_482 and means any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised it is the reality of the contro that is decisive and not its form if the transferee foundation receives less than of the net assets of the transferor foundation in a sec_507 transfer the transferee foundation is treated as if it were the transferor foundation for purposes of chapter and sections in the proportion which the fair_market_value of the assets less encumbrances transferred to the transferee foundation bear to the fair_market_value of the assets less encumbrances of the transferor foundation immediately before the transfer foundation and foundation ii are effectively controlled by the same persons because the members officers and directors of each foundation are the same individuals further foundation will have transferred x of its net assets to foundation ii foundation ii should therefore be treated as if it were foundation for purposes of chapter and sections to the extent provided in sec_1_507-3 of the regulations foundation ii's minimum distribution_requirements under sec_4942 of the code should be increased with respect to the assets received in the sec_507 transfer as if the assets were held by foundation ii for the full tax_year additionally pursuant to revrul_78_387 1978_2_cb_270 foundation i should reduce its distributable_amount by any carryover excess qualifying distributions of foundation to the extent foundation il is treated as foundation under sec_1_507-3 of the regulations neither foundation should be subject_to tax under sec_4942 because both have represented that they will adhere to the special rules regarding minimum distributions foundation il also will succeed to a proportionate amount of the aggregate tax_benefit of foundation as defined in sec_1_507-3 of the regulations foundation i’s substantial contributors as defined in sec_4946 of the code continue to be classified as substantial contributors of foundation ii the transfer does not adversely affect the tax-exempt status of either foundation the tax- exempt status of these foundations is not adversely affected because the transfer qualifies under sec_507 of the code and is made to a sec_501 organization finally the foundations have represented that the legal accounting and other expenses_incurred by the foundations in connection with this ruling_request in implementing the proposed transfer will be reasonable and necessary expenses paid to accomplish one or more purposes described in sec_170 of the code therefore such expenses will not constitute taxable_expenditures under sec_4945 therefore we rule that the transfer of x of foundation i’s net assets to foundation ii qualifies as a sec_507 of the code transfer and will not terminate foundation i's status as a private_foundation nor subject it to a termination_tax under sec_507 -9- the transfer to foundation i will not generate gross_investment_income or capital_gains or losses as defined in sec_4940 of the code therefore foundation will not be subject_to tax under sec_4940 - the transfer will not be an act of self-dealing as defined in sec_4941 d of the code by foundation foundation i or any foundation_manager as defined in sec_4946 therefore no tax will be imposed by sec_4941 a foundation and foundation ii will not be subject_to tax under sec_4943 of the code because the transfer will not generate excess_business_holdings nor will foundation it receive excess_business_holdings in the transfer the transfer will not constitute an investment which may jeopardize foundation i's exempt purposes therefore foundation will not be subject_to tax under sec_4944 of the code the transfer will not be a taxable_expenditure by foundation provided foundation exercises the capital endowment grant expenditure_responsibility required by sec_4945 of the code and sec_53_4945-5 of the foundation regulations therefore foundation will not be subject_to tax under sec_4945 foundation ii will succeed to x of the aggregate tax_benefit of foundation as determined under sec_1_507-3 of the regulations foundation ii will be treated as if it were foundation for purposes of sections of the code and chapter because both foundations are effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same persons and because foundation will have transferred x of its net assets to foundation ii foundation shall be treated as if it were foundation in the proportion which the fair_market_value of the assets less encumbrances transferred to foundation ii bears to the fair_market_value of the assets less encumbrances of foundation immediately before the transfer foundation ii may reduce its distributable_amount as defined in sec_4942 of the code by foundation ’s excess_distribution carryovers if any permitted by sec_4942 to the extent foundation ii is treated as foundation under sec_1 a of the regulations any person who is a substantial_contributor as defined in sec_507 of the code with respect to foundation shall also be considered a substantial_contributor with respect to foundation it pursuant to sec_1_507-3 of the regulations the transitional rules and savings provisions of sec_1_507-3 i - ii of the regulations will apply to foundation ii the merger and transfer of x of foundation i’s net assets will not adversely affect the sec_501 of the code tax-exempt status of foundation or foundation i pursuant to sec_53_4945-6 of the foundation regulations the legal accounting and other expenses if reasonable in amount incurred by foundation and foundation ilin connection with the merger transaction and submission of this letter_ruling request will not constitute taxable_expenditures under sec_4945 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of the sections of the code as noted above this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely stgned ficbert c harper jt robert c harper jr manager exempt_organizations technical group
